t c memo united_states tax_court larry f anderson petitioner v commissioner of internal revenue respondent docket no 2955-11l filed date in p was convicted of tax crimes including sec_7201 tax_evasion with respect to his tax_year r assessed an sec_6663 civil_fraud penalty of dollar_figure for the tax_year in date r issued notice_and_demand for payment of the dollar_figure penalty plus interest of dollar_figure p offered to compromise this liability but r rejected the offer and filed a notice_of_federal_tax_lien nftl p then timely requested a collection_due_process_hearing to review the rejection of his offer-in-compromise and the filing of the nftl appeals rejected the offer-in-compromise and sustained the filing of the nftl held the administrative record is insufficient to determine whether appeals appropriately considered p’s health remand to clarify and supplement the record is appropriate sean l anderson for petitioner fred e green jr for respondent memorandum opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s rejection of his offer-in-compromise and subsequent decision to sustain the filing of a notice_of_federal_tax_lien nftl to collect petitioner’s unpaid income_tax_liability for the tax_year the issue for decision is whether respondent’s settlement officer and her appeals team manager abused their discretion in rejecting petitioner’s offer-in-compromise and sustaining the filing of the nftl background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in nevada when he filed his petition unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless stated otherwise all dollar amounts are rounded to the nearest dollar petitioner was at the time of the hearing in late years old he has cancer heart disease diabetes macular degeneration and all of the complications due to these conditions according to petitioner’s oncologist petitioner was first diagnosed with prostate cancer in and he underwent a radical prostatectomy unfortunately the prostate cancer recurred in and petitioner underwent radiation treatment by it was evident that the radiation had not been successful and bone scans revealed early metastasis to the bones petitioner is currently undergoing lupron injections which is a hormonal deprivation therapy in an attempt to induce remission this treatment results in hot flashes osteoporosis and muscle loss in petitioner was convicted of criminal_tax_evasion under sec_7201 with respect to his tax_year and willfully making false or fraudulent statements under sec_7206 with respect to his and tax returns he was sentenced to months in federal prison two years’ probation and dollar_figure in fines that are separate from the liability discussed herein petitioner served his prison sentence and he completed his probationary period in on date respondent assessed against petitioner’s account for the tax_year a civil tax_fraud penalty of dollar_figure and interest of dollar_figure respondent mailed a notice of a balance due and demand for payment of the tax_liability to petitioner on date on date respondent received petitioner’s form_656 offer_in_compromise using this form and sec_7122 petitioner sought to settle his civil penalty liability for the tax_year with an offer-in-compromise petitioner sought the offer-in-compromise because of doubt as to collectibility as well as effective tax_administration petitioner offered to pay dollar_figure as part of the offer-in-compromise petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals on this form petitioner reported that he received income of dollar_figure per month from his pension and social_security petitioner listed total household expenses of dollar_figure which included a dollar_figure and a petitioner’s spouse is not jointly liable a copy of the notice of a balance due and demand for payment was not included in the exhibits submitted to this court we rely upon respondent’s administrative record to ascertain the date on which the notice was mailed which is noted in respondent’s account history transcript petitioner does not dispute the date of the mailed notice on petitioner’s form_656 he claims that his age and health are special circumstances that render him unable to work in order to pay his liability dollar_figure garnishment from his pension and social_security respectively to satisfy his dollar_figure court-ordered restitution payment at the time petitioner submitted the offer-in-compromise he resided in a condominium on via ventana in mesquite nevada petitioner indicated on his form_656 that his residence was a_trust asset on date offer specialist a weber began reviewing petitioner’s offer-in-compromise offer specialist weber initially calculated petitioner’s reasonable collection potential rcp at dollar_figure during the investigation however offer specialist weber noted that petitioner possibly owned an interest in the condominium and further information regarding the via ventana condominium was required on date offer specialist weber sent petitioner and his counsel sean anderson mr s anderson a letter notifying them that a preliminary analysis of his offer-in-compromise had been offer specialist weber determined petitioner’s reasonable collection potential as follows future income of dollar_figure monthly income of dollar_figure less dollar_figure in allowable expenses for a net difference of dollar_figure months which did not include petitioner’s spouse’s monthly income and net equity in assets of dollar_figure bank account of dollar_figure a ford explorer with a quick sale value of dollar_figure and dollar_figure in jewelry petitioner claims that this amount dollar_figure was his reasonable collection potential at the time his offer-in-compromise was rejected completed the letter indicated that petitioner’s rcp was dollar_figure the significant increase in offer specialist weber’s calculation of petitioner’s rcp resulted from the inclusion of his community_property share of the condominium’s assumed value in determining his net equity in assets based on petitioner’s rcp offer specialist weber stated in a date letter to petitioner that petitioner had the ability to fully pay his liability mr s anderson sent respondent a letter on date disputing the factual information regarding how petitioner’s rcp was calculated in the letter mr s anderson disagreed with the calculation of petitioner’s future income the dollar_figure bank account and petitioner’s ownership_interest in the condominium the rcp was calculated as follows future income of dollar_figure monthly income of dollar_figure less dollar_figure for a net difference of dollar_figure months offer specialist weber included only petitioner’s portion of the monthly household_income and allocated of the household expenses to petitioner in calculating petitioner’s future income offer specialist weber determined petitioner had net equity in assets of dollar_figure that included a bank account of dollar_figure a vehicle valued at dollar_figure jewelry valued at dollar_figure and petitioner’s one-half interest in the condominium which offer specialist weber valued at a net amount of dollar_figure he initially valued the condominium at dollar_figure reduced it to dollar_figure on the basis of a quick sale value reduction and further reduced the value by one-half to reflect the one-half interest attributable to petitioner’s spouse that offer specialist weber determined should be included in petitioner’s rcp on date petitioner’s offer-in-compromise was reassigned to offer specialist carter to complete the investigation in a letter dated date offer specialist carter informed petitioner that his offer had been reassigned and that she agreed with the prior offer specialist’s conclusion that petitioner’s offer could not be accepted on the grounds of doubt as to collectibility offer specialist carter determined that petitioner had the ability to fully pay his liability because his rcp was dollar_figure which resulted from a determination of the value of petitioner’s future income of dollar_figure and the value of his net equity in assets of dollar_figure in the same letter offer specialist carter stated that she was forwarding petitioner’s offer with a recommendation for rejection and was requesting that an nftl be filed with clark county against petitioner’s property petitioner claimed that he did not own a bank account worth dollar_figure and that he did not have an ownership_interest in the condominium since it was owned by a_trust offer specialist carter increased petitioner’s future income by including petitioner’s spouse’s income in total household_income and decreased petitioner’s net realizable equity by reducing the bank account value from dollar_figure to dollar_figure the offer specialist also determined that the condominium should be included in petitioner’s rcp calculation because petitioner indicated on his amended form_1040 u s individual_income_tax_return that he transferred the property to the trust respondent’s group manager sent petitioner a letter dated date notifying petitioner that his offer-in-compromise had been rejected since it was determined that petitioner had the ability to fully pay his liability and explaining the appeal process to him on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the nftl was recorded at the county recorder of clark county in las vegas nevada on date on date mr s anderson filed an administrative appeal of the rejection of petitioner’s offer-in-compromise and on date mr s anderson timely filed a form request for a collection_due_process or equivalent_hearing cdp hearing with respect to the notice of the filing of the nftl petitioner did not dispute the underlying tax_liability in his cdp hearing request but instead claimed that he had no ownership_interest in the condominium because it was a_trust asset in a letter dated date settlement officer renee swall notified petitioner that a face-to-face cdp hearing was scheduled for october in order to consider petitioner’s offer-in-compromise as a possible collection alternative ms swall requested the following a copy of the ventana trust agreement with all attachments exhibits a copy of the original deed_of_trust for the real_property known a sec_582 via ventana drive mesquite nv a copy of any lease agreement or rental agreement that you have entered into for the property located pincite via ventana drive mesquite nv a completed form 433-a collection information statement for individuals along with the verification listed on page of the form 433-a please note that a request for the form 433-a was made in the cdp hearing letter that was mailed to you you only need to provide one completed form 433-a along with the requested verification any other information that you would like me to consider such as health issues in preparation for the cdp hearing ms swall received petitioner’s completed form 433-a additional financial verification the ventana trust agreement and a copy of the deed_of_trust for the condominium the face-to-face cdp hearing was held on date during the hearing petitioner’s ms swall handled both the administrative appeal of the rejection of petitioner’s offer-in-compromise and the cdp hearing since petitioner signed form waiver for right to request a new settlement appeals officer under sec_6320 and or which allowed the settlement officer to consider petitioner’s offer-in-compromise as an alternative collection action during his cdp hearing rejected offer-in-compromise was discussed as a possible collection alternative with respect to his appeal regarding the nftl filed by respondent when the offer was initially rejected petitioner mr s anderson and ms swall also reviewed the trust documents and discussed whether petitioner held an interest in the condominium according to respondent’s transcript notes during the meeting petitioner stated that he did not own the condominium and that the property was placed in the trust in when the property was purchased for dollar_figure ms swall indicated in her notes that she would need to verify with area_counsel the treatment of the condominium the parties also discussed considering petitioner’s offer on the grounds of doubt as to collectibility and effective tax_administration ms swall noted during the meeting that the taxpayer was elderly has health issues and live s on fixed income she further noted that petitioner was diagnosed with prostate cancer has had two heart attacks and is diabetic at the end of the meeting ms swall requested additional financial and medical verification from petitioner in order to consider his offer on the grounds of doubt as to collectibility and effective tax_administration date mr s anderson sent ms swall a letter via facsimile in which he provided the additional information ms swall requested except for a cardiologist’s letter that was delayed including applicable first pages of bank statements and written statements from petitioner’s other physicians regarding petitioner’s health the written statements from petitioner’s physicians stated that petitioner underwent treatment for prostate cancer and was currently receiving treatment to induce a remission and that petitioner also receives treatment for diabetes in that same facsimile mr s anderson indicated that petitioner would be willing to pay dollar_figure to resolve his outstanding liability mr s anderson requested that ms swall consider the offer of dollar_figure based on special circumstances surrounding petitioner’s deteriorating health and advanced age ms swall sent mr s anderson a facsimile dated date in response to mr s anderson’s previous communication using the information petitioner provided ms swall determined that petitioner had the ability to fully pay his liability ms swall rejected petitioner’s offer of dollar_figure however ms swall determined that petitioner had current monthly gross_income of dollar_figure and monthly allowable expenses of dollar_figure which left dollar_figure of monthly future discretionary income multiplied by a factor of months that results in dollar_figure of future income after receiving advice from respondent’s area_counsel ms swall included the value of the condominium when she calculated petitioner’s equity in assets according to ms swall’s notes counsel determined that the condominium should be included for offer purposes because it was purchased and or transferred to the trust after when the taxes accrued the continued ms swall suggested that an installment_agreement of dollar_figure per month for the first months with an increase to dollar_figure per month after one year would be appropriate mr s anderson and ms swall held a telephone conference on date as a followup to the correspondence from the date facsimile during the telephone conference mr s anderson disputed the inclusion of the value of the condominium in calculating petitioner’s rcp mr s anderson also stated that petitioner held only a one-fifth interest in the trust and that he had no control_over the trust assets ms swall informed mr s anderson that after seeking advice from area_counsel she would continue to include the value of the condominium as an asset in determining petitioner’s rcp however she indicated that she would reduce the value of the condominium to dollar_figure to reflect petitioner’s one-fifth interest in the property which still left petitioner with the ability to fully pay his liability since his rcp still exceeded his liability mr s anderson informed ms swall that he would discuss the alternative installment_agreement proposed in the date facsimile with petitioner continued administrative record does not contain the counsel’s advice ms swall valued the condominium at dollar_figure using a zillow com assessment reduced it to a quick sale value of dollar_figure and further reduced the value to dollar_figure based on petitioner’s one-half interest in the property on date mr s anderson sent ms swall a letter disputing the inclusion of the condominium in her calculation of petitioner’s rcp mr s anderson also indicated in the letter that petitioner was willing to increase his offer to dollar_figure alternatively mr s anderson stated that petitioner would agree to an installment_agreement whereby petitioner would pay dollar_figure per month for months with an increase to dollar_figure per month thereafter but with a total limit of dollar_figure ms swall sent mr s anderson a facsimile dated date notifying petitioner that she could not recommend acceptance of petitioner’s offer of dollar_figure because she determined that if the condominium was included as an asset petitioner could fully pay and if the condominium was not included petitioner still had the ability pay more than the offer ms swall also rejected petitioner’s proposed installment_agreement terms as a result of the proposed payment cap of dollar_figure ms swall again brought up her originally proposed terms of dollar_figure per month for the first year with an increase to dollar_figure per month for the remainder of the agreement as an appropriate option petitioner increased his offer to dollar_figure in an email from mr s anderson to ms swall dated date according to ms swall’s case activity record notes she called mr s anderson that same day to let him know that she could not accept petitioner’s dollar_figure offer because she believed on the basis of petitioner’s rcp that petitioner had the ability to pay more ms swall stated in her notes that petitioner has the ability to pay more on the basis of his future income without the inclusion of the one-fifth interest in the real_property held in trust during the telephone conference mr s anderson requested that ms swall reconsider petitioner’s offer of dollar_figure based on doubt as collectibility and effective tax_administration given petitioner’s age and health ms swall informed mr s anderson that she would discuss the dollar_figure offer with her manager on date ms swall left mr s anderson a message stating that after having discussed the previous offer with her manager she could not recommend acceptance of the offer because on the basis of his rcp petitioner has the ability to fully pay his liability and petitioner has not demonstrated that a significant hardship exists in order for an effective tax_administration offer to be considered ms swall also informed mr s anderson that petitioner has not shown that health issues are severe or terminal however she advised mr s anderson that if petitioner was still interested in the installment_agreement previously discussed he needed to call her back by date or she would reject the offer and close the cdp case with no collection alternative finalized on date mr s anderson sent ms swall an email stating that petitioner was willing to offer dollar_figure in a final attempt to settle his liability ms swall informed mr s anderson on date during a telephone conference that she could not accept the offer of dollar_figure but mentioned her willingness to enter into the installment_agreement of dollar_figure per month for one year with an increase to dollar_figure per month thereafter mr s anderson indicated that he needed to discuss the available options with petitioner and would get back to her within one week on date ms swall’s notes indicate that she had not heard back from either mr s anderson or petitioner and that she was going to close the cdp case with no collection alternative finalized respondent issued a notice_of_determination date memorializing ms swall’s determinations petitioner timely petitioned this court for review discussion sec_6320 and b requires the commissioner to notify a taxpayer in writing upon the filing of an nftl and to provide the taxpayer with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested the hearing is to be conducted by the internal_revenue_service irs office of appeals sec_6320 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including challenges to the appropriateness of the proposed collection actions and alternative means of collection such as offers-in- compromise sec_6330 see also 114_tc_604 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 proced admin regs sec_7122 establishes the authority of the secretary to compromise tax_liabilities the irs may compromise a taxpayer’s liability on the grounds of doubt as to liability doubt as to collectibility or effective tax_administration sec_301_7122-1 proced admin regs whether an offer is accepted or rejected is left to the sound discretion of the irs sec_301_7122-1 proced admin regs following the hearing the appeals officer must determine among other things whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of all applicable law and administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6320 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 this court has jurisdiction to review the appeals officer’s determination sec_6330 reed v commissioner t c ___ ___ slip op pincite date as is the case here where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an appeals officer’s determination is not an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in law or fact 129_tc_107 see also 568_f3d_710 9th cir a decision based on an erroneous view of the law or a clearly erroneous assessment of the facts is an abuse_of_discretion aff’g in part tcmemo_2006_166 the court_of_appeals for the ninth circuit the court to which this case is appealable absent stipulation by the parties to the contrary see sec_7482 has held that the court’s review is confined to the record at the time the commissioner’s decision was rendered keller v commissioner f 3d pincite petitioner contends that ms swall abused her discretion in rejecting his offer-in-compromise and in sustaining the nftl petitioner asserts that ms swall failed to properly consider his health condition in addition petitioner also contends that ms swall’s inclusion of an ownership_interest in the ventana property was an abuse of discretiondollar_figure because we will remand this case for appeals to clarify and supplement the findings regarding petitioner’s health we need not reach the issue of inclusion and or value of a one-fifth interest in the ventana trust property at this time state law determines the existence of property rights to which federal tax consequences such as a tax_lien may attach 363_us_509 area_counsel evidently advised ms swall that she should treat the property as an asset for the purposes of reasonable collection potential because the tax accrued before the property was transferred to the trust which implies that the property is a dissipated asset but the administrative record is silent as to whether the settlement officer made any determination as to whether the ventana property was a dissipated asset and the notice_of_determination did not find that petitioner’s transfer of his interest in the property was voidable fraudulent or intended to avoid paying his tax obligations see internal_revenue_manual irm pt date stating that inclusion of a dissipated asset in the reasonable collection potential must be clearly justified in the case file and documented in the case activity record on remand respondent shall clarify the grounds for including or not including the trust property as an asset continued the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies 125_tc_301 aff’d 469_f3d_27 1st cir the commissioner has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise 447_f3d_706 9th cir aff’g tcmemo_2004_13 catlow v commissioner tcmemo_2007_47 slip op pincite aff’d in part vacated in part sub nom 568_f3d_710 9th cir the commissioner may accept an offer based on doubt as to collectibility that is less than the reasonable collection potential if special circumstances are present revproc_2003_71 sec_4 2003_2_cb_517 internal revenue continued further in assigning a value to petitioner’s interest in the ventana property ms swall apparently divided the fair_market_value of the property by the number of trust beneficiaries without verifying petitioner’s ownership rights these rights may have been substantially restricted by the trust instrument whether the calculation of petitioner’s interest in the ventana property is arbitrary we need not decide at this time we also decline to address here respondent’s use of zillow com to obtain an estimate of the value of the condominium see jones v commissioner tcmemo_2012_274 at discussing the use of zillow com zestimates to obtain estimates of fair_market_value but not deciding whether such estimates are appropriate in the cdp hearing context manual irm pt date the regulations also discuss two scenarios under which the promotion of effective tax_administration can be grounds for compromise if full collection would cause the taxpayer economic hardship and if there are compelling public policy or equity considerations sec_301_7122-1 and ii proced admin regs the commissioner may accept effective tax_administration offers even when the reasonable collection potential exceeds the liability irm pt a date economic hardship exists where the taxpayer would be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs to determine basic living_expenses the irs looks at various factors including age employment status and history dependents reasonably necessary expenses cost of living extraordinary circumstances and other factors raised by the taxpayer sec_301_6343-1 proced admin regs public policy or equity considerations provide a basis for compromise only where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs in both scenarios compromise is not appropriate if it would undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regsdollar_figure the regulations also identify several factors helpful but not conclusive or exclusive in determining whether an offer should be accepted under the effective tax_administration guidelines and whether acceptance would undermine confidence in the tax laws sec_301_7122-1 proced admin regs such factors include a taxpayer’s long-term illness or medical_condition that prevents the taxpayer from earning a living and the reasonable foreseeability that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 proced admin regs at the same time a history of noncompliance with the filing and the irm states that offers may be rejected on the basis of public policy if acceptance might in any way be detrimental to the interests of fair tax_administration provided no effective tax_administration issues exist irm pt date the irm further states that an offer should not be rejected on public policy grounds solely because a taxpayer was criminally prosecuted for a tax or non-tax violation and that t he rejection narrative should discuss the specific public policy issues id pt and despite notes indicating that the offer specialist was drafting a public policy rejection memorandum appeals ultimately decided not to reject the offer on these grounds and we need not address petitioner’s prior noncompliance with federal_income_tax laws see oman v commissioner tcmemo_2006_231 slip op pincite discussing the public policy rejection provision of the irm payment requirements of the internal_revenue_code indicates that acceptance of the offer would tend to undermine compliance with the tax laws sec_301_7122-1 proced admin regs petitioner alleges that appeals failed to properly consider his medical history in rejecting the offers the case history indicates that ms swall requested doctor’s notes regarding petitioner’s health and that petitioner was requesting consideration of the special circumstances surrounding petitioner’s deteriorating health and advanced age ms swall did note in the case history that she could not recommend a lump-sum offer of dollar_figure even considering petitioner’s health problems and advanced age but petitioner increased the offer several times ultimately to dollar_figure this last offer was rejected because according to ms swall’s notes petitioner has not shown that health issues are severe or terminal we struggle to reconcile this statement with the physician’s diagnosis that petitioner’s prostate cancer has spread to his bones it is unclear to the court the extent to which appeals considered the issue of petitioner’s health ms swall’s notes swing from describing petitioner’s problems as deteriorating to describing them as not being severe or terminal the notice_of_determination does not help being devoid of any mention of petitioner’s health condition because it is not apparent from the notice or ms swall’s notes whether appeals properly considered petitioner’s health in rejecting the doubt as to collectibility-special circumstances offer and the effective tax_administration offer we lack sufficient information to make a determination as to whether appeals abused its discretion in rejecting petitioner’s last offer in such a situation we may remand collection_due_process cases to appeals to develop the record see 134_tc_280 remanding to clarify and supplement the administrative record when we determined that the administrative record was insufficient to enable us to properly evaluate whether the appeals_office abused its discretion 131_tc_197 remanding so that appeals could clarify the record as to why it determined that all requirements of applicable law were met see also pomeroy v commissioner tcmemo_2013_26 at remanding for appeals to clarify and supplement the record as to its consideration of the taxpayers’ health problems accordingly we will remand this case to the appeals_office to allow the parties to clarify and supplement the record as appropriate we will retain jurisdiction to preserve petitioner’s rights to judicial review of the final administrative determination see wadleigh v commissioner t c pincite the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
